Title: Observations on Mr. Parker’s State of the Account, [undated]
From: 
To: 


This undated document is placed here for convenience because it relates so closely to Parker’s final report on the accounts between Franklin and Hall, Feb. 1, 1766 (above, pp. 87–99), and his letter of February 3 about that report (immediately above). Franklin could hardly have received the report and letter before the middle of March 1766, but they had reached him by April 6, as he told Parker in a letter of that date, now lost, that Parker acknowledged on June 11 (below, p. 300). Franklin had probably prepared these “Observations” by May 19, when he wrote Hall a letter, also now lost, raising a few of the questions indicated here. Hall replied on Aug. 19, 1766, acknowledging that letter and answering some of the questions asked (below, pp. 380–1).
From time to time in later correspondence the former partners alluded to matters to be found in these “Observations,” and Hall asked for a copy of the entire document. Franklin promised to send it, but seems not to have done so at any time before Hall died the day before Christmas 1772. In fact, as indicated in the headnote to the account between Franklin and the Hall estate (above, p. 101), there seems to have been no final settlement of the account during the lifetime of any of the people directly concerned: James Parker, David Hall, and Franklin himself.
In considering these “Observations” reference should be had to the entry numbers added to the copy of the Parker account as printed above.
 
[Undated]
Observations on Mr. Parker’s State of the Account between B F. and D Hall. Referring to the Articles as Numbred with Red Ink


No. 1.
Article 1. Query, May not this Article contain Sums paid on Accounts settled, as Receipts were given on such Settlements, and the Sums then paid ought not to be brought into this Account.


  2.
Mr. Parker writes that the Exchange was settled at a Medium Rate. But the real Rate of Exchange is the best to settle this Article at, Mr. Hall can easily find what he paid for the Bills he sent me. If not, the Price of Bills at the Time each Bill was sent, may easily be known from any Merchant’s Books. Mr. H. in his Letters frequently mention’d to me the Rate of Exchange.


  3.
What is the meaning of Cash lent? When does the Account mention’d in this Article begin?


  4.
If the Almanacks sent to Rhodeisland are charg’d to me, which indeed I gave away as I us’d to do before the Partnership and never receiv’d any Pay for; then I ought to be allow’d for the Copy of the Almanacks which cost me Money, besides a good deal of Trouble of my own. And to which Copy I still have the Right.



  5.
—


  6.
Is there Credit given for Noetica’s sold? Are there none remaining?


  7.
Examine Mr. Hunter’s Account to see if these were ever charg’d to him.


  8.
—


9.
Let this be charg’d to Post Office Account £11 3s. 6d.


10.
—


11.
Enquire of Mr. Strahan about this Payment of £82 8s. 6d. sterl. to see if it was on Account of Sally’s Books.


12.
Do. Copy these two Articles.


No. 2. 13. The Account of Paper should be taken from the Work book as mine was, and not from Papermakers Receipts.


14.
Lampblack is one of the Incidentals as well as Oil or Ink. As there is no Article for Oil, I suppose it comes under the next Head of


15.
Incidentals. What do they consist of, that they amount to £584 1s. 2½d. besides what is in the next Article


16.
Ink, and English Papers. Quy. if the latter ought to be charg’d?


17.
More Incidentals. What were they? £18 5s. 11d.


18.
This Article like No. 13. should be made out from the Work Books, not from Receipts.


19.
— [Added later in this space in different ink: Sent Mr. Hall



20.
— 300 Post the second Journals.—and some of the first.]


No. 3. 21. What Printing Work? Was it not such as was settled?


22.
—


23.
—


24.
Receiv’d by B.F. was this Sum? or received by D.H. and paid by him to B F. on Gazette Account? £448 10s. 3d.


25.
Has Ramsey paid the rest?


Gen. Acct. 26.


27.



28.



  2d

  
    
    
    
    
      Page. No. 1. 29.
      }
      Was not the Old Body of Votes printed before 1756? How is that Work settled? Are there not a great Number unsold?
    
    
      30. 
    
  



31.
—


32.
This Article should extend to Jan. 26. 1766. See below Art. 45.



  
    
      33.
      }
The Sum of these two Articles seems very low. Is there no Mistake? Is there not some great Omission. The single Advertisements, Blanks, and other Jobbs, are chiefly ready Pay, and do not by this Account amount to more than £27 per Ann.
    
    34.
  



35.
–


36.
This Article ends Aug. 22. 1765, should be extended to Jan. 26. 66.



37.



38.



39.
—


40.
—


41.
Almanacks


42.
Primers


43.
Blanks, Query, how were they valued, how much per Quire?


44.
Gazette


45.
Advts.


46.
On what Account is this Money received?


47.
What Books and Pamphlets?


48.
  
    
      
        Primmers. Quy. the Paper.
        }
Are these reckond Paper and all.
      
      
        Cats. Quy. Paper.
      
    
  


49.

 
51.
Has not Dilworth been printed several times before?


52.

  
    
      Was the Sale of the Body of Laws all Accounted for?
      }
      left
    
    
      Quy. Testaments and Pamelas.
    
  



53.



54.
—


55.
See Article 18. near £500’s worth of Paper per Ann.


58.
Quy. the meaning of this Article? Moore’s Alm[anac]s. If sold for B.F. are they accounted for?



No. 2
[bracketed together with single comment:] 59 60 61 62 63 65 66 67 Examine these Articles. They make the whole Quantity of Paper us’d in 8 Years, while I found it, to amount only to £1385 3s. 4d. which is but £173 per ann. See Article 55.


[Added comment on 63:] I think Pocket Almanacks used to be done on fine Post. Quy.


No. 3. Art. 68. Does this Account include Pensa. Law Books and Newcastle with Testaments, Pamelas, Common Prayers, &c.


69.
Query the Nature of this Article, and on what Occasion.


70.
Was Damages receiv’d.


71.



72.
Flowrs cost 5s. Sterl. per lb. Book Press, the Screw worth much more. Chaces too low. Several other Articles Ditto. particularly Presses.


Gen. Acct. 73


74



75



76



77



Gen. Observations



No Valuation of my Copy Right to Poor Richard’s Almanack Book and Pocket.



No Valuation of my Copy Right to the establish’d Gazette.



No Computation of the outstanding Debts, or Offer made for them.



[Added in different ink:] No Account of the Sale of 500 Reviews of the Constitution of Pensilvania, an 8vo of 5s. Sterl. sent. to Mr. Hall for Sale in July 1759.
 
Endorsed: B. Franklin’s Remarks on the Account settled by Mr. Parker. between Franklin & Hall
